The appellant was convicted of an assault and battery in the Morgan county court. The indictment was returned to the circuit court of Morgan county on the 15th day of April, 1919.
Section 10 of an act "to establish a county court for Morgan county," approved September 24, 1919, Local Acts 1919, p. 194, provides for the transfer of all misdemeanor cases on the circuit court docket to the county court of Morgan county, and the record discloses an order of the circuit court to this effect made on November 3, 1919, which included the instant case. In the county court, the loss of the original indictment was sufficiently shown, and the certified copy of the recorded original indictment in the circuit court was amply shown to proceed to trial upon this copy.
It was immaterial as to what oath or the form thereof that was taken by the clerk.
The defendant declining to plead when arraigned, the court properly caused the plea of not guilty to be entered for him. Code 1907, § 7565.
The evidence was properly admitted that the assaulted party was a justice of the peace, and as such had shortly before the difficulty decided a civil case adversely to the defendant, as this tended to show a motive for the assault by the defendant.
We are impressed from a reading of the evidence that no harmful results could have come to the defendant, by allowing the state over his objection to prove his (defendant's) physical condition. The way the question is framed it could have applied to his condition at the time of the trial, and if the defendant thought that it applied to the time of the difficulty, and was on that account inadmissible, under the Brooke Case, 155 Ala. 78, 46 So. 491, he should have made his objection to the questions specific, instead of general.
The trial court will not be put in error, for the ruling in this particular, as the same appears in the record.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 119